DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0063488 (“Nakayama”) in view of U.S. Patent Pub. 2015/0308903 (“Sohn”).
Claim 1
Nakayama discloses a temperature sensor comprising: a metal tube having an opening as an opening tip portion at a tip of 5the metal tube (metal tube 20); a temperature sensing element disposed at the opening tip portion for measuring a temperature of measurement target gas in measurement environment (temperature element 2); a pair of lead wires disposed in the metal tube, each including a lead 10tip portion containing at least one of platinum and platinum alloy and contacting a surface of the temperature sensing element (lead wires 41, paragraph [0085], platinum); an insulating support material disposed in the metal tube and made of ceramic for insulating the pair of lead wires from the metal tube and supporting the pair of lead wires in the metal tube (paragraph [0086], braided tube); and 15a coating material disposed at the opening tip portion in a state of covering the temperature sensing element, the lead tip portion, and a tip 
Nakayama discloses a coating material but does not appear to explicitly disclose wherein the coating material contains oxide and at least one of 20platinum, platinum alloy, and platinum-containing oxide containing platinum that are dispersed in the oxide.  
	Sohn discloses a coating including a platinum material ([0059]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the coating material contains oxide and at least one of 20platinum, platinum alloy, and platinum-containing oxide containing platinum that are dispersed in the oxide, as disclosed by Sohn, into the device of Nakayama, for the purpose of minimizing a difference in thermal expansion between layers (Sohn, paragraph [0060]).

Claim 2
Nakayama in view of Sohn discloses the temperature sensor according to claim 1, wherein the coating material is disposed at an outermost peripheral portion of a detecting tip 25portion of the temperature sensor, with which measurement target gas is in contact (Nakayama, Fig. 1A, paragraph [0097]).  

Claim 3
Nakayama discloses the temperature sensor according to claim 1, wherein at least one of platinum and platinum alloy that are contained in the lead tip portion and at 30least one kind of platinum, platinum alloy, and platinum-containing oxide that 30are contained in the coating Nakayama, paragraph [0042]).  

Claim 4
Nakayama in view of Sohn discloses the temperature sensor according to claim 1.
Nakayama does not appear to explicitly disclose wherein a content of 5platinum contained in at least one of platinum, platinum alloy, and platinum- containing oxide in the coating material is in a range of 0.001 to 30 mass%.
Sohn discloses reducing an amount of platinum in the coating (paragraph [0014-0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a content of 5platinum contained in at least one of platinum, platinum alloy, and platinum- containing oxide in the coating material is in a range of 0.001 to 30 mass%, for the purpose of reducing the cost of manufacturing of the sensor (Sohn, paragraph [0015]).

Claim 5
Nakayama in view of Sohn discloses the temperature sensor according to claim 1, wherein the oxide contains A12O3 and contains at least one of ZrO2, SiO2, Y2O3, A12O3-SiO2, and 10ZrSiO4 as an optional component (Nakayama, paragraph [0043]).  

Claim 6
Nakayama in view of Sohn discloses the temperature sensor according to claim 1, wherein the oxide contains a composition that composes the temperature sensing element (Nakayama, paragraph [0041]).  

Claim 157
Nakayama in view of Sohn discloses the temperature sensor according to claim 6, wherein the composition is composite oxide that contains YCrMnO3 and Y2O3 (Nakayama, paragraph [0043]).

Claim 8
Nakayama in view of Sohn discloses the temperature sensor according to claim 1, wherein the platinum alloy composing the coating material is at least one of Pt-Rh, Pt-Pd, Pt-Ir, Pt- 20Ru, Pt-Os, Pt-Ni, Pt-W, Pt-Nb, Pt-Ta, Pt-Hf, Pt -Ti, Pt-Au, Pt-Mo, Pt-Co, and Pt-Ir-Ti (Nakayama, paragraph [0042]), and wherein the platinum-containing oxide composing the coating material is at least one of Pt-ZrO2 and Pt-Rh-ZrO2 (Nakayama, paragraph [0043]).  

Claim 9
Nakayama in view of Sohn discloses the temperature sensor according to claim 1, wherein platinum alloy 25composing the lead tip portion is alloy of platinum and at least one of Ru, Rh, Pd, Os, and Ir (Nakayama, paragraph [0042], iridium).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853